     Case 2:19-cv-01757-GMN-EJY Document 28 Filed 04/21/20 Page 1 of 5




 1                                     UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                         ***
 4   THOMAS K. KURIAN, an individual,                                   Case No. 2:19-cv-01757-GMN-EJY
 5                    Plaintiff,
                                                                                        ORDER
 6           v.
 7   SNAPS HOLDING COMPANY, a North
     Dakota domestic corporation,
 8
                      Defendant.
 9

10           Before the Court is Plaintiff Thomas K. Kurian’s Motion for Leave to Amend Complaint to
11   Add Parties (ECF No. 17). The Court has considered Plaintiff’s Motion, Defendant SNAPS Holding
12   Company’s (“SNAPS”) Response (ECF No. 19), and Plaintiff’s Reply (ECF No. 21). The Court
13   finds as follows.
14   I.      BACKGROUND
15           This case commenced in the Eighth Judicial District Court for Clark County, Nevada, in June
16   2019, and was subsequently removed to this Court based on diversity jurisdiction, which is not
17   threatened by the proposed First Amended Complaint (“FAC”) as the added party remains
18   completely diverse from all other parties. In his Motion, Plaintiff argues that (i) the request to amend
19   is timely under the Scheduling Order (ECF No. 15), (ii) Fed. R. Civ. P. 15(a)(2) provides a liberal
20   standard for amendment, (iii) “the Supreme Court of North Dakota … concluded ‘SNAPS exercises
21   total control over the management and activities of IDA [of Moorhead Corporation (“IDA”)] and
22   was the alter ego of IDA’”; 1 and (iv) adding IDA as a defendant is proper because IDA is the alter
23   ego of SNAPS.
24           In the facts section of the FAC Plaintiff alleges, in sum, that (i) IDA “is the alter ego of
25   SNAPS who exercises total control over the management and activities of IDA;” (ii) IDA, as the
26   alter ego of SNAPS, breached a Spectrum Manager Lease Agreement (the “Agreement”) by failing
27   1
             The case Plaintiff attaches to its Motion is SNAPS Holding Company v. Leach, 895 S.W.2d 763 (N.D. 2017),
     which arose out of cross appeals from a state district court decision finding the defendants breached a stock purchase
28   agreement with SNAPS. Id. at 766.
                                                              1
     Case 2:19-cv-01757-GMN-EJY Document 28 Filed 04/21/20 Page 2 of 5




 1   to build out or provide “substantial services to two-third[s] of the leased area population … as per

 2   the parties’ agreement;” (iii) SNAPS and IDA operated stations that fail “to comport with FCC

 3   acceptance in violation of” the Agreement; and, (iv) “SNAPS and IDA operated Permanent Stations”

 4   in a manner that put Plaintiff’s “license in danger” creating “potential legal liabilities” for Plaintiff.

 5   Plaintiff then alleges that SNAPS and IDA, as its alter ego, breached the Agreement (the first cause

 6   of action), interfered with Plaintiff’s prospective economic opportunity (the third cause of action),

 7   and breached the covenant of good faith and fair dealing (the fourth cause of action). Plaintiff further

 8   seeks injunctive relief (the sixth cause of action), and asserts a cause of action titled “Alter Ego

 9   Piercing the Corporate Veil (the seventh cause of action). Plaintiff’s second cause of action for

10   fraud/misrepresentation states that “SNAPS induced Plaintiff to enter into an agreement with

11   SNAPS by making false representations as to its true intentions surrounding the Agreement” and

12   that therefore SNAPS and its alter ego, IDA, have injured Plaintiff. Plaintiff’s fifth cause of action

13   for declaratory relief states only that there exists “an actual, real and substantial controversy …

14   between Plaintiff[] and “Defendant ….” ECF No. 17-1.

15           In opposition, SNAPS argues that Plaintiff fails to assert facts sufficient to assert any claim

16   against IDA and the single assertion of alter ego does not save the FAC from this fatality. SNAPS

17   points out that the Agreement is between Plaintiff and SNAPS only and that the FAC should be

18   denied as futile.

19   II.     DISCUSSION

20           Whether Plaintiff’s separate cause of action title “Alter Ego Piercing the Corporate Veil” is

21   a claim or a remedy is not an issue the Court reaches in this Order because, for the reasons stated

22   below, Plaintiff’s proposed FAC fails to state sufficient facts upon which an alter ego claim or

23   remedy could be granted.

24           Rule 15(a)(2) of the Federal Rules of Civil Procedure is liberally construed and amendment

25   of a complaint should be granted “when justice so requires.” Id.; Eminence Capital, LLC v. Aspeon,

26   Inc., 316 F.3d 1048, 1051 (9th Cir. 2003). However, when a proposed amendment is futile,

27

28
                                                        2
     Case 2:19-cv-01757-GMN-EJY Document 28 Filed 04/21/20 Page 3 of 5




 1   amendment is properly denied. Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009). That is, a

 2   court may dismiss a cause of action for “failure to state a claim upon which relief can be granted.”

 3   Fed.R.Civ.P. 12(b)(6).

 4          A properly pled claim must include “[a] short and plain statement of the claim showing that

 5   the pleader is entitled to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While

 6   Federal Rule of Civil Procedure 8 does not require detailed factual allegations, the Rule demands

 7   more than “labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”

 8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). “Factual allegations must be enough

 9   to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. Thus, to state a

10   claim and survive a motion to dismiss, the complaint must allege sufficient facts to “state a claim to

11   relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation omitted).

12          In Iqbal, the Supreme Court outlined the two-step approach district courts apply when

13   considering motions to dismiss—that is, whether a party has stated a claim upon which relief may

14   be granted. First, the Court must accept as true all well-pled factual allegations in the complaint,

15   while legal conclusions are not entitled to the same assumption of truth. Id. Mere recitals of the

16   elements of a cause of action, supported only by conclusory statements, are insufficient to meet this

17   standard. Id. Second, the Court must consider whether the factual allegations in the complaint allege

18   a plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff's complaint

19   alleges facts that allows the Court to draw a reasonable inference that the defendant is liable for the

20   alleged misconduct. Id. at 678. Where the complaint does not “permit the court to infer more than

21   the mere possibility of misconduct, the complaint has alleged, but it has not shown, that the pleader

22   is entitled to relief.” Id. at 679 (internal quotations and alterations omitted). When the allegations

23   in a complaint have not crossed the line from conceivable to plausible, plaintiff's claim must be

24   dismissed. Twombly, 550 U.S. at 570; see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.2011)

25   (“First, to be entitled to the presumption of truth, allegations in a complaint or counterclaim may not

26   simply recite the elements of a cause of action, but must contain sufficient allegations of underlying

27   facts to give fair notice and to enable the opposing party to defend itself effectively. Second, the

28
                                                        3
     Case 2:19-cv-01757-GMN-EJY Document 28 Filed 04/21/20 Page 4 of 5




 1   factual allegations that are taken as true must plausibly suggest an entitlement to relief, such that it

 2   is not unfair to require the opposing party to be subjected to the expense of discovery and continued

 3   litigation.”).

 4           Here, Plaintiff’s proposed FAC seeks to include IDA as a defendant based on the contention

 5   that IDA is the alter ego of SNAPS. To state that an alter ego relationship exists, a party must plead

 6   that (1) a corporation is influenced and governed by the alleged alter ego; (2) there is such unity of

 7   interest and ownership that one is inseparable from the other; and (3) adherence to the corporate

 8   fiction of a separate entity would sanction fraud or promote a manifest injustice. Nev. Rev. Stat.

 9   78.747(2); Lorenz v. Beltio Ltd., 963 P.2d 488, 496 (Nev. 1998). However, the entirety of Plaintiff’s

10   factual allegations regarding alter ego are found in paragraph 6 of the FAC stating, in a conclusory

11   fashion, that IDA “is the alter ego of SNAPS who exercises total control over the management and

12   activities of IDA.” This conclusory allegation is insufficient to state a claim against IDA based on

13   its alleged alter ego relationship to SNAPS.

14           Plaintiff’s dependence on SNAPS Holding Company v. Leach, infra, does not help. The

15   North Dakota Supreme Court did not decide that IDA was the alter ego of SNAPS. Rather, the

16   decision in SNAPS Holding v. Leach was based on a decision issued by an Arizona state court finding

17   that an action to enforce a judgment obtained by SNAPS against Jim Leach (the former owner of

18   IDA), in a North Dakota court, was unenforceable under Arizona law because (1) “SNAPS exercised

19   total control over the management and activities of IDA and was the alter ego of IDA” and, (2) “both

20   Arizona and North Dakota law prohibit contribution between intentional joint tortfeasors.” 895

21   N.W.2d at 767.

22           The decision by an Arizona state court (to which Plaintiff provides no cite and no cite is

23   found in the North Dakota decision) is not binding on this Court. And, Plaintiff pleads no facts in

24   his proposed FAC upon which the Court may rely to take Plaintiff’s alter ego claim from conceivable

25   to plausible. Plaintiff does not allege how or why potentially holding only SNAPS responsible for

26   a breach of contract, to which IDA is not a party, would result in fraud or injustice. SNAPS also

27   pleads nothing whatsoever upon which the Court can reasonably infer that there is such a unity of

28   interest and ownership between SNAPS and IDA that one is inseparable from the other. That the
                                                       4
     Case 2:19-cv-01757-GMN-EJY Document 28 Filed 04/21/20 Page 5 of 5




 1   president and CEO of SNAPS, at the time of the North Dakota decision cited above, may have

 2   entered into a stock purchase agreement of IDA does not mean that the adherence to the corporate

 3   fiction of separate entities would sanction a fraud and permit an abuse of the legal benefits of true

 4   corporations. In sum, the allegations in paragraph 6 of Plaintiff’s FAC have not crossed the line

 5   from conceivable to plausible. Rather, the allegations state only a legal conclusion. As such

 6   Plaintiff’s proposed FAC seeking to add IDA as a co-defendant is futile as currently pled.

 7           The above said, Plaintiff sought to amend his Complaint before the deadline to file such an

 8   amendment expired based on the timeline set forth in the parties’ discovery plan and scheduling

 9   order. The Court’s failure to rule on the Motion until after the expiration of that deadline should not

10   prejudice Plaintiff.

11   III.    CONCLUSION

12           Accordingly,

13           IT IS HEREBY ORDERED that Plaintiff Motion to Amend Complaint to Add Parties (ECF

14   No. 17) is DENIED without prejudice. Plaintiff shall have ten calendar days from the date of this

15   Order to file a renewed motion to amend the Complaint, if he so chooses, for the sole purpose of

16   attempting to add IDA as a defendant. No parties, claims or causes of action, other than those

17   proposed in Plaintiff’s attachment to ECF No. 17, shall be entertained by the Court.

18
19           DATED: April 21, 2020

20

21

22
                                                   ELAYNA J. YOUCHAH
23                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                      5
